Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 20 September 2018. Claims 1-2, 4-5, 7-19, 13, 17-18, 21-22 and 24-26 were amended. Claims 3, 6, 10-12, 14-16, 19-20, 23, and 27 have been cancelled. Claims 28-33 were added. Claims 1-2, 4-5, 7-10, 13, 17-18, 21-22, 24-26, and 28-33 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-19, 13, 17, 21-22, 24-26, 28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finan (U.S. 2014/0276554).
Regarding claim 1
accessing target values of the physiological condition of the patient over a time period (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. This includes the use of discrete time intervals (example given is over a 5 min time period). Therefore, the target values are based on a “time period.”);
accessing a prediction model configured to predict a result of delivering an amount of a bolus of the fluid to the patient to provide forecasted values of the physiological condition of the patient over the time period (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] As discussed above, this includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.”);
accessing a cost function for weighting differences between the forecasted values and the target values of the physiological condition of the patient over the time period, the cost function being a function of time which provides a plurality of weights as a function of time over the time period (See Finan [0105] the system operates by mathematically minimizing a cost function.  [0106] The cost function is described as equation (3) and described in [0107] to [0112]. [0109] part of this cost function is “f” which is the prediction equation (2) mentioned above. [0087] part of equation (2) includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of ;
Identifying, using the prediction model and the cost function, a recommended bolus amount for the bolus of the fluid which minimizes a weighted deviation between the forecasted values and target values of the physiological condition of the patient over the time period (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone (the zone of control is the “target values of the physiological condition”). Therefore, the cost of future glucose levels causes the optimization to select future Insulin infusion rates (i.e. “recommended bolus amount”) that will tend to keep the predicted outputs within the zone of control. The equations are run at discrete time intervals over a period (see [0087], [0089], [0106], and [0109] discussed above with respect to the prediction model and the cost function).),
the weighted deviation based on weighting differences between the forecasted values of the physiological condition of the patient, provided by the prediction model, and the target values of the physiological condition of the patient over the time period using the cost function (See Finan [0105] the cost of future glucose levels causes the optimization to select future insulin infusion rates that will tend to keep the predicted outputs within the zone of control ( e.g., a zone defined by upper and lower bounds), rather than future values that will move the predicted outputs towards a specific set point. The ; and 
providing instructions indicating the recommended bolus amount for the bolus of the fluid to an infusion device to configure a control system of the infusion device to deliver the recommended bolus amount or schedule a future delivery of the recommended bolus amount (See Finan Fig. 5 and [0141] at step 560 the controller indicates to the infusion pump the approved insulin delivery amount. The controller commands the infusion pump to deliver the approved insulin amount.).

Regarding claim 2, Finan discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
identifying the recommended bolus amount comprises: 
determining, for each bolus amount of a plurality of different bolus amounts, a respective weighted deviation associated with the respective bolus amount based on weighting differences between the respective forecasted values, provided by the prediction model and the target values using the cost function, resulting in a plurality of weighted deviations (See Finan Fig. 5 and [0139] at step 540 the model estimates an insulin delivery amount and then adjusts that estimation by mathematically minimizing the cost function, which includes predicting a plurality of different infusion amounts and their corresponding predicted glucose levels after administering the estimated insulin amount. ; and 
setting the bolus amount corresponding to a lowest weighted deviation among the plurality of weighted deviations as the recommended bolus amount (See Finan Fig. 5 and [0139] at step 540 the selected insulin amount is based on the minimization of the cost function. [0105] the cost of future glucose levels causes the optimization to select future In' values that will tend to keep the predicted outputs within the zone of control, because they have the lowest cost (i.e. “weighted deviation”).).

Regarding claim 7, Finan discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
the fluid comprises insulin (See Finan [0139] the model estimates an insulin bolus.); 
the target value comprise target glucose values over the time period (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. [0103] the different zones in the Zone MPC model include zones of predicted glucoses levels (permitted, hyperglycemic, and hypoglycemic levels). ”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. ; 
the prediction model comprises a glucose prediction model (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] As discussed above, this includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.”);
the forecasted values comprise a plurality of predicted glucose values over the time period (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] the values are predicted over discrete time intervals k (i.e. “over the time period”).); and 
the recommended bolus amount comprises an amount of a bolus of insulin (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone. The cost function causes the optimization to select future I’D values (recommended insulin bolus amounts) that will tend to keep the predicted outputs within the zone of control.).

Regarding claim 8
the target glucose value comprises a previously- forecasted glucose values (See Finan [0085] the system attempts to control a subject’s glucose level to a safe glucose zone. Finan [0087] the model is used to calculate future glucose values.).

Regarding claim 9, Finan discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
the weighted deviation is computed as a product of the cost function and an area between the forecasted values and the target values over the time period (See Finan [0106]-[0122] the equation described includes an area between the prediction and the target (Gzone) multiplied by the weighting factor Q. The purpose of the model is to minimize that value).

Regarding claim 13, Finan discloses a system for managing a glucose level of a patient using infusion of insulin to influence the glucose level of the patient, the system comprising:
at least one processor (See Finan [0155] The data processing system includes one or more data processors that implement processes of various aspects described herein.); and 
one or more memories storing instructions which, when executed by the at least one processor (See Finan [0157] The data storage system includes or is communicatively connected with one or more tangible non-transitory computer-readable storage mediums configured to store information, including the information needed to execute processes according to various aspects.), cause performance of:
accessing target glucose values for the patient over a period of time (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. This includes the use of discrete time intervals (example given is over a 5 min time period). Therefore, the target values are based on a “time period.”); 
accessing a glucose prediction model configured to predict a result of delivering an amount of a bolus of insulin to the patient to provide forecasted glucose values of the glucose level of the patient over the time period (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] As discussed above, this includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.”);
accessing a cost function for weighting differences between the forecasted glucose values and the target glucose values of the patient over the time period, the cost function being a function of time which provides a plurality of weights as a function of time over the time period (See Finan [0105] the system operates by mathematically minimizing a cost function.  [0106] The cost function is described as equation (3) and described in [0107] to [0112]. [0109] part of this cost function is “f” which is the prediction equation (2) mentioned above. [0087] part of equation (2) includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of ;
identifying, using the glucose prediction model and the cost function, a recommended a bolus amount for the bolus of insulin which minimizes a weighted deviation between the forecasted glucose values of glucose value and a prediction for the glucose level of the patient output by the glucose prediction model at over the time period (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone (the zone of control is the “target values of the physiological condition”). Therefore, the cost of future glucose levels causes the optimization to select future Insulin infusion rates (i.e. “recommended bolus amount”) that will tend to keep the predicted outputs within the zone of control. The equations are run at discrete time intervals over a period (see [0087], [0089], [0106], and [0109] discussed above with respect to the prediction model and the cost function).),
the weighted deviation based on weighting differences between the forecasted glucose values, provided by the glucose prediction model, and the target glucose values of the patient over the time period using the cost function (See Finan [0105] the cost of future glucose levels causes the optimization to select future insulin infusion rates that will tend to keep the predicted outputs within the zone of control ( e.g., a zone defined by upper and lower bounds), rather than future values that will move the predicted ; and  
providing instructions indicating the recommended bolus amount of insulin to an infusion device, to configure a control system of the infusion device to deliver the recommended bolus amount of insulin (See Finan Fig. 5 and [0141] at step 560 the controller indicates to the infusion pump the approved insulin delivery amount. The controller commands the infusion pump to deliver the approved insulin amount.).

Regarding claim 17, Finan discloses the system of claim 13 as discussed above. Finan discloses a system, wherein identifying the bolus amount input variable comprises:
determining, for each bolus amount of a plurality of different bolus amounts, a respective weighted deviation associated with the respective bolus amount based on weighting differences between the respective forecasted glucose values, provided by the prediction model, and the target glucose values using the cost function, resulting in a plurality of weighted deviations (See Finan Fig. 5 and [0139] at step 540 the model estimates an insulin delivery amount and then adjusts that estimation by mathematically minimizing the cost function, which includes predicting a plurality of different infusion amounts and their corresponding predicted glucose levels after administering the estimated insulin amount. [0106]-[0113] these paragraphs further describe the cost function and its interaction with the zone of control.); and
setting the bolus amount corresponding to a lowest weighted deviation among the plurality of weighted deviations as the recommended bolus amount (See Finan Fig. 5 .

Regarding claim 21, Finan discloses the method of claim 1 as discussed above. Finan discloses a method, further comprising:
accessing an amount of carbohydrates consumed by the patient (See Finan [0099] carbohydrates ingested is one of the inputs in equation (2). [0100] the dynamic model can take into account carbohydrate ingestion.); and 
wherein the prediction model is configured to predict a result of delivering an amount of a bolus of the fluid to the patient based at least in part of the amount of carbohydrates consumed by the patient (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0088] to [0099] these equations include as input G’ (a measured glucose concentration), Meal (an operational context of carbohydrates consumed), and I (the insulin infusion, or bolus). [0100] these equations relates the effects of infusion rate and carbohydrate intake on plasma glucose.).

Regarding claim 22
receiving a current measurement value for the physiological condition of the patient from a sensing arrangement over a network (See Finan Fig. 5 and [0137] at step 520, the controller receives one or more respective glucose level measurements for each time interval (i.e. if the controller only receives one measurement, there is only one time interval or a time corresponding to the bolus). [0067] the system can be connected via network, so that the controller can be remote from the glucose monitor.),
wherein the prediction model is configured to predict a result of delivering an amount of a bolus of the fluid to the patient based at least in part on the current measurement value for the physiological condition of the patient (See Finan [0088] the prediction model includes measured glucose concentration (i.e. “current measurement value for the physiological condition of the patient”).).

Regarding claim 24, Finan discloses the method of claim 7 as discussed above. Finan discloses a method, wherein:
operating, by the control system of the infusion device, an actuation arrangement of the infusion device to deliver the recommended bolus amount of the insulin to the patient (See Finan Fig. 5 and [0141] at step 560 the insulin is delivered to the patient via the pump (a pump includes an actuation arrangement).).

Regarding claim 25
access target values of the physiological condition of the patient over a period of time (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. This includes the use of discrete time intervals (example given is over a 5 min time period). Therefore, the target values are based on a “time period.”); 
accessing a prediction model configured to predict a result of delivering an amount of a bolus of the fluid to the patient to provide forecasted values of the physiological condition of the patient over the time period (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] As discussed above, this includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.”);
accessing a cost function for weighting differences between the forecasted values and the target values of the physiological condition of the patient over the time period, the cost function being a function of time which provides a plurality of weights as a function of time over the time period (See Finan [0105] the system operates by mathematically minimizing a cost function.  [0106] The cost function is described as equation (3) and described in [0107] to [0112]. [0109] part of this cost function is “f” which is the prediction equation (2) mentioned above. [0087] part of equation (2) includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of ;
Identify, using the prediction model and the cost function, a recommended bolus amount for the bolus of the fluid which minimizes a weighted deviations between the forecasted values and the target values of the physiological condition of the patient over the time period (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone (the zone of control is the “target values of the physiological condition”). Therefore, the cost of future glucose levels causes the optimization to select future Insulin infusion rates (i.e. “recommended bolus amount”) that will tend to keep the predicted outputs within the zone of control. The equations are run at discrete time intervals over a period (see [0087], [0089], [0106], and [0109] discussed above with respect to the prediction model and the cost function).),
the weighted deviation based on weighting differences between the forecasted values of the physiological condition of the patient, provided by the prediction model, and the target values of the physiological condition of the patient over the time period using the cost function (See Finan [0105] the cost of future glucose levels causes the optimization to select future insulin infusion rates that will tend to keep the predicted outputs within the zone of control ( e.g., a zone defined by upper and lower bounds), rather than future values that will move the predicted outputs towards a specific set point. The ; and 
provide instructions indicating the recommended bolus amount of the bolus of fluid to an infusion device to configure a control system of the infusion device to deliver the recommended bolus amount or schedule a future delivery of the recommended bolus amount (See Finan Fig. 5 and [0141] at step 560 the controller indicates to the infusion pump the approved insulin delivery amount. The controller commands the infusion pump to deliver the approved insulin amount.).

Regarding claim 26, Finan discloses the method of claim 1 as discussed above. Finan discloses a method, wherein:
the fluid comprises insulin (See Finan [0139] the model estimates an insulin bolus.); 
the target value comprise a target glucose values over the time period (See Finan [0085] the system attempts to control a subjects glucose level to a safe glucose zone (i.e. a target zone that keeps a patient euglycemic meets the broadest reasonable interpretation of “physiological condition”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. [0103] the different zones in the Zone MPC model include zones of predicted glucoses levels (permitted, hyperglycemic, and hypoglycemic levels). ”). [0087] the model is used to calculate future controller moves that will bring the glucose profile to the desired range. This includes the use of discrete time intervals (example given is over a 5 min time period). Therefore, the target values are based on a “time period.”); 
the prediction model comprises a glucose prediction model (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] As discussed above, this includes discrete time intervals k (see also [0089]) meeting the broadest reasonable interpretation of “over a time period.”); and 
the forecasted values comprise a plurality of predicted glucose values over the time period (See Finan Fig. 5 and [0138]-[0139] at step 540 the model is used to predict future glucose values using the equation disclosed, equations (1) and (2) in [0088] and [0094] respectively. [0087] the values are predicted over discrete time intervals k (i.e. “over the time period”).); and 
the recommended bolus amount comprises an amount of a bolus of insulin (See Finan Fig. 5 and [0139]-[0140] at step 540 the model provides a candidate insulin deliver amount based on minimizing the cost function. [0105] the cost function operates by setting the cost much lower for values that fall within the zone of control than those that fall outside of the zone. The cost function causes the optimization to select future I’D values (recommended insulin bolus amounts) that will tend to keep the predicted outputs within the zone of control.).

Regarding claim 28
determining, for each bolus amount of a plurality of different bolus amounts, a respective weighted deviation associated with the respective bolus amount based on weighting differences between the respective forecasted values, provided by the prediction model, and the-target values using the cost function, resulting in a plurality of weighted deviations (See Finan Fig. 5 and [0139] at step 540 the model estimates an insulin delivery amount and then adjusts that estimation by mathematically minimizing the cost function, which includes predicting a plurality of different infusion amounts and their corresponding predicted glucose levels after administering the estimated insulin amount. [0106]-[0113] these paragraphs further describe the cost function and its interaction with the zone of control.); and 
setting the bolus amount corresponding to a lowest weighted deviation among the plurality of weighted deviations as the recommended bolus amount (See Finan Fig. 5 and [0139] at step 540 the selected insulin amount is based on the minimization of the cost function. [0105] the cost of future glucose levels causes the optimization to select future In' values that will tend to keep the predicted outputs within the zone of control, because they have the lowest cost (i.e. “weighted deviation”).).

Regarding claim 31
determining, for each bolus amount of a plurality of different bolus amounts, a respective weighted deviation associated with the respective bolus amount based on weighting differences between the respective forecasted values, provided by the prediction model, and the-target values using the cost function, resulting in a plurality of weighted deviations (See Finan Fig. 5 and [0139] at step 540 the model estimates an insulin delivery amount and then adjusts that estimation by mathematically minimizing the cost function, which includes predicting a plurality of different infusion amounts and their corresponding predicted glucose levels after administering the estimated insulin amount. [0106]-[0113] these paragraphs further describe the cost function and its interaction with the zone of control.); and 
setting the bolus amount corresponding to a lowest weighted deviation among the plurality of weighted deviations as the recommended bolus amount (See Finan Fig. 5 and [0139] at step 540 the selected insulin amount is based on the minimization of the cost function. [0105] the cost of future glucose levels causes the optimization to select future In' values that will tend to keep the predicted outputs within the zone of control, because they have the lowest cost (i.e. “weighted deviation”).).


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 29-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Finan (U.S. 2014/0276554) in view of Grosman (Benyamin Grosman et al., Multi-Zone-MPC: Clinical Inspired Control Algorithm for the Artificial Pancreas, 44 IFAC Proceedings Volumes 7120-7125 (2011)).
Regarding claim 4, Finan discloses the method of claim 1 as discussed above. Finan does not disclose a method, wherein:
in the cost function, the plurality of weights as a function of time non-uniformly increase with respect to time.

in the cost function, the plurality of weights as a function of time non-uniformly increase with respect to time (See Grosman page 7123, final paragraph of column 1 to end of section 2; The cost function includes 4 zones with non-uniformly changes in optimization weights based on the patient’s glucose level. If the patient’s glucose level is going down over time, the weighting value with non-uniformly increase from 2E-4 to 2 to 0 to 2E10. The cost function (3) includes discrete time intervals k (first paragraph of page 7122), and therefore is a “function of time.”).
The method of Grosman is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to using a cost function minimization to calculate an optimized insulin bolus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a cost function that changes as taught by Grosman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to reduce control move variability with minimal loss of performance (See Grosman page 7121 column 2 second paragraph).

Regarding claim 5, Finan discloses the method of claim 3 as discussed above. Finan does not disclose a method, wherein:
in cost function, the plurality of weights as a function of time non-uniformly decrease with respect to time.
Grosman teaches a method wherein:
in cost function, the plurality of weights as a function of time non-uniformly decrease with respect to time (See Grosman page 7123, final paragraph of column 1 to end of section 2; The cost function includes 4 zones with non-uniformly changes in optimization weights based on the patient’s glucose level. If the patient’s glucose level is going up over time, the weighting value with non-uniformly decrease from 2E10 to 0 to 2 to 2E-4. The cost function (3) includes discrete time intervals k (first paragraph of page 7122), and therefore is a “function of time.”).
The method of Grosman is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to using a cost function minimization to calculate an optimized insulin bolus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a cost function that changes as taught by Grosman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to reduce control move variability with minimal loss of performance (See Grosman page 7121 column 2 second paragraph).

Regarding claim 29, Finan discloses the system of claim 13 as discussed above. Finan does not disclose a system, wherein:
in the cost function, the plurality of weights as a function of time non-uniformly increase with respect to time.
Grosman teaches a method wherein:
in the cost function, the plurality of weights as a function of time non-uniformly increase with respect to time (See Grosman page 7123, final paragraph of column 1 to end of section 2; The cost function includes 4 zones with non-uniformly changes in optimization weights based on the patient’s glucose level. If the patient’s glucose level is going down over time, the weighting value with non-uniformly increase from 2E-4 to 2 to 0 to 2E10. The cost function (3) includes discrete time intervals k (first paragraph of page 7122), and therefore is a “function of time.”).
The method of Grosman is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to using a cost function minimization to calculate an optimized insulin bolus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a cost function that changes as taught by Grosman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to reduce control move variability with minimal loss of performance (See Grosman page 7121 column 2 second paragraph).

Regarding claim 30, Finan discloses the system of claim 13 as discussed above. Finan does not disclose a system, wherein:
in the cost function, the plurality of weights as a function of time non-uniformly decrease with respect to time.
Grosman teaches a method wherein:
in the cost function, the plurality of weights as a function of time non-uniformly decrease with respect to time (See Grosman page 7123, final paragraph of column 1 to end of section 2; The cost function includes 4 zones with non-uniformly changes in optimization weights based on the patient’s glucose level. If the patient’s glucose level is going up over time, the weighting value with non-uniformly decrease from 2E10 to 0 to 2 to 2E-4. The cost function (3) includes discrete time intervals k (first paragraph of page 7122), and therefore is a “function of time.”).
The method of Grosman is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to using a cost function minimization to calculate an optimized insulin bolus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a cost function that changes as taught by Grosman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to reduce control move variability with minimal loss of performance (See Grosman page 7121 column 2 second paragraph).

Regarding claim 32, Finan discloses the computer-readable medium of claim 25 as discussed above. Finan does not disclose a computer-readable medium, wherein:
in the cost function, the plurality of weights as a function of time non-uniformly increase with respect to time.
Grosman teaches a method wherein:
in the cost function, the plurality of weights as a function of time non-uniformly increase with respect to time (See Grosman page 7123, final paragraph of column 1 to end of section 2; The cost function includes 4 zones with non-uniformly changes in optimization weights based on the patient’s glucose level. If the patient’s glucose level is going down over time, the weighting value with non-uniformly increase from 2E-4 to 2 to 0 to 2E10. The cost function (3) includes discrete time intervals k (first paragraph of page 7122), and therefore is a “function of time.”).
The method of Grosman is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to using a cost function minimization to calculate an optimized insulin bolus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a cost function that changes as taught by Grosman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to reduce control move variability with minimal loss of performance (See Grosman page 7121 column 2 second paragraph).

Regarding claim 33, Finan discloses the computer-readable medium of claim 25 as discussed above. Finan does not disclose a computer-readable medium, wherein:
in the cost function, the plurality of weights as a function of time non-uniformly decrease with respect to time.
Grosman teaches a method wherein:
in the cost function, the plurality of weights as a function of time non-uniformly decrease with respect to time (See Grosman page 7123, final paragraph of column 1 to end of section 2; The cost function includes 4 zones with non-uniformly changes in optimization weights based on the patient’s glucose level. If the patient’s glucose level is going up over time, the weighting value with non-uniformly decrease from 2E10 to 0 to 2 to 2E-4. The cost function (3) includes discrete time intervals k (first paragraph of page 7122), and therefore is a “function of time.”).
The method of Grosman is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to using a cost function minimization to calculate an optimized insulin bolus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a cost function that changes as taught by Grosman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Finan in order to reduce control move variability with minimal loss of performance (See Grosman page 7121 column 2 second paragraph).



Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finan (U.S. 2014/0276554) in view of Doyle (U.S. 2014/0200559).
Regarding claim 18, Finan discloses the system of claim 13 as discussed above. Finan does not discloses a system, wherein the instructions, when executed by the at least one processor, further cause the performance of:
accessing environmental data associated with the patient; and
adjusting the cost function based on the environmental data prior to identifying the recommended bolus amount.
Doyle teaches a system, wherein the instructions, when executed by the at least one processor, further cause the performance of:
accessing environmental data associated with the patient (See Doyle [0117] the environmental data includes time of day, for determining when the patient will be asleep); and
adjusting the cost function based on the environmental data prior to identifying the recommended bolus amount (See Doyle [0126] the zones that are usually used in an MPC zone control are adjusted based on the time of day, before being used in the minimization of the cost function).
The method of Doyle is applicable to the method of Finan as they both share characteristics and capabilities, namely, they are directed to optimization of insulin bolus calculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Finan to include a change in the cost function based on environmental factors as taught by Doyle. One of ordinary skill in the art before the effective .
Response to Arguments
Applicant's arguments filed 02 April 2021 have been fully considered but they are not persuasive. Applicant argues that the cost function disclosed in Finan (and the cost function taught in Grossman) are not “a function of time which provides a plurality of weights as a function of time over the time period.” This is not persuasive because the cost function in both of Finan includes discrete time intervals k. The cost function of Finan is described as equation (3) and described in [0106] to [0112]. Part of this cost function is “f” which is the prediction equation (2) mentioned above (see Finan [0109]). Part of equation (2) includes discrete time intervals k (see [0087] and [0089]) meeting the broadest reasonable interpretation of “over a time period.” Because the cost function (3) includes prediction function (2), and (2) is a function of time (discrete time intervals k), then the cost function (3) is also a function of time. Therefore, the cost function is calculated “over the period of time.” Similarly, the cost function (3) in Grossman includes discrete time intervals k (first paragraph of page 7122 of Grossman), and therefore is a “function of time.” Thus, the references do disclose and teach each element of the currently presented claims.
Applicant further argues that the dependent claims should be allowed because the independent claims are allowable after the amendments. However, based on the analysis above, the independent claims are not allowable over the prior art cited. Therefore, this argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626